Citation Nr: 0515784	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  97-10 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back injury, to 
include as secondary to service-connected fracture of the 
right femur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
the benefit sought on appeal.  The Board first considered 
this appeal in August 2000 and remanded the issue here on 
appeal for additional development.  The case was returned to 
the Board and in April 2002, the Board undertook further 
development of the record.  In September 2003, however, the 
appeal again required remand to the RO as the Board's 
development authority was invalidated by the United States 
Court of Appeals for the Federal Circuit.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003).  The appeal has now been properly returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current back disability that 
was incurred in active service or as a result of a service-
connected disability.


CONCLUSION OF LAW

A back disability was not incurred in or as a consequence of 
active service, or as secondary to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record reveals that the veteran injured his 
right thigh when playing football during service in April 
1951.  The one treatment note of record reflects the 
diagnosis of a traumatic hematoma of the right thigh.  
Additional service records show that the veteran was 
hospitalized for twenty-two days then returned to full duty.  
Beginning in May 1951, he attended eighteen weeks of turret 
system mechanic school followed by seven weeks of gunner 
school.  In August 1952, the veteran sought a hardship 
discharge due to the illness of his father.  The requested 
discharge was granted and the veteran underwent separation 
examination that month.  A history of simple fracture of the 
right femur was noted as was the veteran's denial of any 
other illnesses, injuries or operations.  Although additional 
service medical records have been sought, none are available.  
As such, there is no record of a back injury during service.

The veteran has competing theories under which he would like 
service connection granted for a back disability.  First, he 
asserts that his back was probably injured at the same time 
that he injured his right femur because the injury was so 
severe as to cause complete paralysis from the waist down for 
the duration of his in-service hospitalization.  
Alternatively, the veteran contends that his current back 
disability is a result of his service-connected fracture of 
the right femur.

The first post-service treatment record is dated in October 
1967 and reveals that the veteran was involved in a motor 
vehicle accident in June of that year, sustaining back, neck 
and right hand injuries.  At that time, the veteran denied 
having any previous difficulties with his back and/or neck.  
Subsequent records show additional injuries with attendant 
complaints of back pain such as an October 1995 record 
reflecting a job-related head injury that exacerbated a pre-
existing low back injury.

The veteran submitted statements from his mother reflecting 
her recollection of an in-service injury that caused 
paralysis and severe weight loss, from his wife at the time 
of his discharge from service who recalled that the veteran 
had back pain but had no recollection of the cause or 
severity, and from his current wife and friends showing 
current disability.  He also submitted several medical 
opinions from treating physicians and chiropractors 
reflecting that it is certainly possible that an injury as 
severe as described by the veteran could have caused his 
current back disability.  Unfortunately, the medical opinion 
statements submitted do not contain any reference to the 
veteran's post-service injuries or the evidence of a simple 
fracture of the femur without paralysis and/or sequelae.

The Board notes that it is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Although some of the opinions submitted by the 
veteran reference a review of the medical records, each 
opinion is lacking in that there is no reference to any event 
other than the veteran's in-service football injury, there is 
no reference to the fact that he continued on active service 
without additional complaints following a fracture to the 
right femur and/or hematoma of the right thigh, and there is 
no mention of the fact that he was discharged from service 
upon his request and denied having any problems whatsoever at 
that time.  The opinions are conclusory in that they accept 
that the veteran injured his back and was paralyzed during 
service, a proposition that is only supported by the 
veteran's statement and that of his mother who does not say 
that she personally witnessed the event and/or paralysis.

The record also contains the opinion of a VA examiner dated 
in July 1996 reflecting that the evidence showed generalized 
degenerative arthritis of the cervical and lumbar spine which 
did not have a relationship to the incident described by the 
veteran and that there were signs of a minor compression 
fracture of the first lumbar vertebra that could have 
occurred at the time of the in-service injury absent any 
other factors.  This examiner did not have the opportunity to 
review the veteran's claims folder prior to examination and 
refrained from making any specific opinions, but did comment 
that the veteran's story was peculiar in that it sounded like 
hysterical paralysis.

Upon VA examination in December 2000, the veteran asserted 
that he had been immobilized for thirty days after an in-
service football injury; he did not mention any post-service 
injuries.  The examiner reviewed the veteran's claims folder 
and opined that there were a number of possible reasons for 
the veteran's complaints of low back pain, that it was 
certainly possible that the present condition stemmed from 
the original in-service injury, but that there were forty-
nine years of contributing factors in addition to the in-
service injury.  In December 2002, the veteran presented for 
another VA examination before the same physician but this 
time asserted that he had been hospitalized for forty days 
during service and then attended rehabilitation therapy for 
his back and leg; he also stated that he was discharged early 
without a separation examination.  The examiner reported that 
there was no unequivocal evidence of an old fracture of the 
right femur or lumbosacral spine.  

In June and July 2004, a different VA examiner reviewed the 
veteran's records and opined that the current manifestations 
of back disability were not due to or the result of or 
chronically worsened by the veteran's service-connected 
fracture of the right femur.  The examiner stated that the 
veteran had no symptoms referable to the right femur since he 
left service and that the back pain experienced was typical 
of degenerative arthritis.

The veteran testified before an RO hearing officer and before 
the Board that he experienced a much more severe injury than 
is suggested by his service medical records.  He contends 
that he experienced back pain throughout the years since his 
discharge from service and that he believes the medical 
evidence submitted clearly shows that his current disability 
is a result of his in-service football injury.  The veteran 
has requested that VA's benefit-of-the-doubt doctrine be used 
to decide this claim in his favor.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Board acknowledges that there is definitely doubt in this 
case due in part to the lack of service medical records 
showing the treatment received by the veteran during his 
twenty-two days of hospitalization.  The evidence, however, 
is not in approximate balance so as to allow for a grant of 
benefits sought.  Specifically, the veteran's assertions 
regarding the severity of his injury are called into question 
by the fact that he promptly entered additional training 
without restrictions following his release from treatment in 
May 1951.  Also, the veteran's assertion that he received an 
early discharge for medical reasons is shown to be false by 
the personnel records reflecting a request for a hardship 
discharge due to the illness of the veteran's father.

As pointed out above, although the medical opinions submitted 
by the veteran appear on their face to be sufficient upon 
which to conclude that it is at least as likely as not that 
the current back disability was caused by the in-service 
injury, none of the opinions mention anything about events 
experienced and/or injuries sustained by the veteran 
subsequent to his discharge from service.  Additionally, the 
opinions appear to be based upon the unsubstantiated history 
of a complete paralysis of the lower extremities following a 
severe back injury.  The medical opinions based on a review 
of the complete claims folder, however, reflect that there is 
no evidence of an in-service back injury and there is no 
evidence that the current back disability resulted from the 
veteran's service-connected right femur fracture.  

Consequently, following a complete review of the record 
evidence, the Board finds that the veteran does not have a 
back disability that began during service, as a consequence 
of service, or as a result of his service-connected fracture 
of the right femur.  Therefore, service connection for a back 
disability, to include as secondary to service-connected 
right femur fracture, is denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in June 1996, long before the 
VCAA was enacted, and the veteran was notified of his rights 
and responsibilities under the VCAA subsequent to its 
enactment in November 2000.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in letters dated in April 1998, 
December 2002 and May 2004 as well as in the Statement of the 
Case and Supplemental Statements of the Case and the Board's 
August 2000 remand; the December 2004 Supplemental Statement 
of the Case included 38 C.F.R. Section 3.159 verbatim.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  

Correspondence sent to the veteran stated that (1) the 
evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran currently had a 
disability as a result of an in-service injury or disease, 
(2) VA would obtain relevant records from any Federal agency 
and relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).

The Board acknowledges that the veteran's representative 
argued in its April 2005 Informal Hearing Presentation that 
the veteran had not been given notice of the specific 
evidence that would support his claim.  A review of the 
record, however, reveals that the veteran has been advised of 
the general elements necessary for a claim of entitlement to 
service connection on both a direct and secondary basis as 
well as most recently in the December 2004 Supplemental 
Statement of the Case that the veteran must provide evidence 
or a qualified medical opinion showing that a simple fracture 
of the femur which healed without complication or sequelae in 
1951 is more likely than separate intercurrent back injuries 
to be the cause of his degenerative disc and joint disease.  
This statement speaks to the facts of this particular case 
and succinctly puts forth the evidence that is required to 
substantiate the veteran's claim.

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and obtaining medical opinions as to the etiology of his 
current back disability.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in August 1997 and before the Board in March 2000 and 
September 2001.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for a back disability, to include as 
secondary to service-connected fracture of the right femur, 
is denied.



______________________________	_____________________________
     LAWRENCE M. SULLIVAN                    MARK W. 
GREENSTREET
     Veterans Law Judge, Board of 		     Veterans Law 
Judge, Board of 
         Veterans' Appeals			                
Veterans' Appeals



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


